Citation Nr: 0333207	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active duty military service from June 1942 
to August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disability, other 
than PTSD.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.

3.  The veteran does not have a lung disability that is the 
result of a disease or injury in service.

4.  The veteran did not have malaria in service.

5.  The veteran did not have an eye injury or disease in 
service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, other than PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2003).

3.  A lung disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2003).

4.  Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2003).

5.  A left eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

It is noted that the National Personnel Records Center (NPRC) 
responded to a records request by the RO that the veteran's 
medical records were destroyed in the fire in 1973.  The 
above-mentioned medical records are not of record.

The veteran's DD 214 was not available although the RO 
requested that the veteran provide a copy.  However, the 
evidence includes a copy of the veteran's enlistment record 
showing that the veteran served in the reserves from November 
1940 to November 1941 in the 753rd Tk Bn, and that he was 
inducted into the Army on June 17, 1942 and honorably 
discharged on August 24, 1943.  The veteran attended radio 
operator school and armored force school.  The document 
includes the following entries:

	Decorations, service medals, citations......................................None
	Wounds received inservice...................................................None
	Physical condition when discharged........................................Good

An examination in May 2001 by a VA Licensed Social Worker 
rendered a diagnosis of combat induced PTSD, chronic.  The 
Global Assessment of Functioning (GAF) score was assessed as 
45.  No other psychiatric disorder was diagnosed.  The social 
worker based the diagnosis on the veteran's reporting that 
his official stint in the military was for 14 months, from 
June 1942 to August 1943; however, he indicated he actually 
served much longer than 14 months with the remaining part of 
his tour being "secret and classified" because he was an 
undercover guerilla in a military intelligence role wearing 
no uniform or identification.  The veteran reported that he 
served in the 192nd Tank Battalion that was captured and 
placed in the Bataan Death March.  He indicated that by the 
time his buddies from the old unit were captured and put on 
the forced march he was already a guerilla undercover 
operative.  The veteran indicated that he saw many atrocities 
occur to his buddies on this march, ranging from torture 
tactics to outright murder of them by their enemy captors.  
The veteran indicated that the Kentucky Historical Society 
was doing a book now on his old National Guard outfit, and 
his story will be part of the book, discussing the trauma 
relative to what he witnessed happening to his buddies back 
then, which upset him deeply on an emotional level.  He 
indicated that he had never discussed this with anyone 
previously since the war.  The veteran reported that 
subsequent to his interview for this book, officials from the 
Pentagon also interviewed him and they made an audiotape of 
this interview.  He indicated that the interview with the 
Pentagon officials upset him a great deal as well.

In an October 2001 statement, the veteran indicated that he 
was in an elite group while serving in World War II.  He 
indicated that he was shot in the eye and was treated by a 
guerilla medic and later by a guerilla doctor.  He also 
reported having contracted malaria and bronchial asthma and 
receiving treatment from the guerilla medic and doctor.  The 
veteran indicated that while serving as a guerilla he was 
able to sneak weapons to prisoners who were forced to work in 
the rice fields during the day.  The veteran vaguely 
remembered ending up one time in an Australian hospital being 
treated for his malaria.

In a statement received by the RO in April 2002, the veteran 
indicated that he was not in the "Death March" but was 
instrumental in sneaking guns and radio parts to Lt. Bill 
Gentry who was a prisoner along with 66 other soldiers from 
the 192nd, his comrades.  He stated that he was taken out of 
the 192nd and sent for special training and went to the 
Philippines and saw his friends from the 192nd on the Death 
March, but he was with the Philippine guerillas.  He 
indicated that he was wounded and was taken care of by the 
guerilla doctors.

The veteran had eye and respiratory VA examinations in 
December 2000.  However, the respiratory examiner did not 
have any VA medical records to review at the time he 
conducted his examination.  The veteran also gave a history 
of having several episodes of what he considered bronchitis 
and pneumonia without having medical treatment while serving 
with the Philippine guerillas in Bataan.  In his December 
2000 eye examination, the veteran reported that he had 
suffered an eye injury in service.  In his October 2001 
statement, the veteran indicated that he was shot in the eye 
and was treated by a Philippine guerilla and medic.  The 
impression given by the examiner in the VA 2000 examination 
was left eye traumatic injury to the lens and iris, which 
appeared to be very old.  There has not been a VA examination 
to determine whether the veteran suffers from residuals of 
malaria.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
September 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The letter informed the veteran 
that he needed to respond to VA within 60 days from the date 
the letter was issued with information regarding the medical 
records or other supportive evidence he desired to have VA 
obtain for him.  During the course of the appeal the case of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), was decided by the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit").  
The Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

In the case now before the Board of Veterans' Appeals, the RO 
sent the veteran a letter in September 2001 informing him of 
the evidence and information needed to substantiate his 
claim.  The letter also informed the veteran that his claim 
could be decided in 60 days.  Thus, the letter was misleading 
in that it referred to a time limit shorter than one year.  
However, the development of the claim was continued for more 
than one year after the letter of September 2001, and the 
veteran was aware of the ongoing development.  The veteran 
sent a statement to the RO in October 2001 along with 
information concerning his claimed disabilities and 
stressors.  Additional information was sent with his April 
2002 notice of disagreement and a November 2002 statement of 
the case was issued based on the additional information 
received from the veteran.  In January 2003, the RO notified 
the veteran that the case was being forwarded to the Board of 
Veterans' Appeals, and that the veteran could send additional 
evidence to the Board.  As a result of the ongoing 
development of the evidentiary record, the veteran has not 
been disadvantaged by the misleading statement in the letter 
of September 2001.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for entitlement to service connection for a psychiatric 
disorder to include PTSD and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  He also has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate this 
claim, and he has been notified of VA's efforts to assist 
him.  (See Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  
The VCAA letter of September 2001 specifically requested a 
copy of the veteran's DD 214, which was not provided.  It is 
noted that the veteran indicated that he was in an undercover 
guerilla status and his record would only reflect that he 
served from June 1942 to August 1943.  In addition, the 
veteran has indicated that he was wounded while serving as a 
guerilla and was treated by a guerilla medic and doctor with 
no documentation.  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims for 
entitlement to service connection for a psychiatric disorder 
to include PTSD.  For these reasons, further development of 
this issue is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

The issue involves claims for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 138; Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.
Analysis

Although the veteran claims that he served longer than the 
official 18 months noted on his record of enlistment as a 
guerilla in the Philippines, there is no adequate evidence 
establishing that the veteran's claimed in-service stressors 
occurred.  The veteran has not submitted any evidence of his 
tour of duty as a guerilla in the Philippines.  The RO has 
made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim, and, 
in light of the absence of supporting evidence of inservice 
stressors, no reasonable possibility exists that any other 
assistance would aid in substantiating the claim.

If the veteran performed service in an undercover status as 
he contends, it is clear from the available records that such 
service was not, in fact, active military, naval, or air 
service, but rather service in some civilian capacity.  
Although service to the government in a special undercover 
status in time of war is commendable, his claims must be 
decided under VA laws, and under VA laws compensation may be 
paid only for disability incurred in active military, naval, 
or air service.  According to the veteran's service 
documents, the injuries and diseases he describes were not 
incurred in military, naval, or air service.

The preponderance of the evidence is against the claims.  
Thus, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Neither PTSD nor any other psychiatric disorder can be linked 
to the veteran's active service.  A social worker has 
reported a diagnosis of PTSD based on the veteran's reports 
of undercover guerilla service, and there is no evidence that 
the veteran suffers from any other psychiatric disorder.  The 
social worker who wrote the report dated in May 2001 did not 
diagnose any other psychiatric disorder and the veteran 
reported no prior history of mental health treatment.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a psychiatric disorder, other than 
PTSD.  However, there is no medical evidence of record, which 
establishes that the veteran currently has any other 
psychiatric disorder.

The veteran contends that he incurred a gunshot wound to the 
eye, malaria, and a lung disorder in service, but his service 
records show that he was in good health and had incurred no 
wounds at the time he completed his active service in August 
1943.  By his own contentions, the injuries and diseases he 
incurred during the war happened while he was performing 
undercover service that is not part of the active service 
shown on his military service documents.   Under these 
circumstances, there is no basis on which to grant service 
connection for these disabilities. 

ORDER

Entitlement to service connection for a psychiatric disorder 
to include PTSD is denied.

Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for a left eye disability 
is denied.


_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



